Citation Nr: 1214391	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO. 09-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for allergic rhinitis, also claimed as hay fever. 

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for respiratory disability, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from October 1975 to October 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board remanded the appealed claims in April 2010 for additional development, and they now return to the Board for further review. The Board has recharacterized the claims to account for better informed medical judgments, inclusive of the medical examination for compensation purposes in June 2010 wherein the examiner noted that the Veteran's claimed allergic rhinitis and hay fever were one and the same disability. The Board has accordingly ceased to list them herein as separate claimed disabilities. The Veteran's claimed sleep apnea is accordingly now listed solely as an additional claimed respiratory disability, rather than being paired with hay fever as a potential third claimed "respiratory disability."

The issues of entitlement to service connection for allergic rhinitis and entitlement to service connection for a respiratory disability to include sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence is against sinusitis having developed in service or otherwise being causally related to service.




CONCLUSION OF LAW


The criteria for service connection for sinusitis are not met; service connection is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for sinusitis. A VCAA notice letter was sent in January 2007. This letter addressed the claim adjudicated herein, prior to the RO's adjudication of the claim in June 2007. The Board finds that the VCAA letter adequately addressed the evidence required to support the claim. 

The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claim for service connection herein adjudicated is herein denied. 

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claim. Based on information provided by the Veteran, post-service treatment records were obtained from VA sources. The Veteran had at first informed that he had received care including hospitalization at a Savannah, Georgia VA facility. However, by telephonic contact with the Veteran in May 2010, the Appeals Management Center (AMC) learned that the Veteran had in fact been hospitalized at VA in Charleston, South Carolina. Records from all indicated medical facilities, including in Charleston, were sought, and all records received were associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by an SOC and SSOC. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA examination for compensation purposes in June 2010, and this examiner appropriately addressed the Veteran's claimed sinusitis. Specifically, the examiner determined based on review of clinical evidence and objective medical examination, that the Veteran did not have sinusitis but rather had allergic rhinitis. 

The Board finds that the August 2010 examiner sufficiently addressed, to the extent required for the Board's adjudication, the medical questions of diagnosis and causation as raised in this case for the Veteran's claimed sinusitis. The examiner's finding of no sinusitis obviated the need for any finding or opinion of etiology of sinusitis. The examiner supported his conclusions with analysis based on his review of the evidence of record, inclusive past examination and clinical findings and lay statements. This medical report with its findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination report and its findings and conclusions against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that the June 2010 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or AMC has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has addressed his claim by submitted statements. He has not requested a hearing before a Veterans Law Judge, or before a Decision Review Officer (DRO). There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein. 

The Board also finds that the development required by the Board's April 2010 remand has been substantially fulfilled. This included asking the Veteran for information regarding asserted hospitalization in 2006, and obtaining indicated records, obtaining a VA examination addressing the claimed sinusitis and implicated medical questions raised by the claim, and RO or AMC readjudication of the claim. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Claim for Service Connection for Sinusitis

The Veteran contends, in effect, that he has sinusitis that developed in service or is related to service.
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Records from the Veteran's period of service from October 1975 to October 1979, inclusive of service treatment records and service separation examination, include a diagnosis of sinusitis, but this appears ambiguous and potentially conflated with diagnosed rhinitis. As the Veteran's September 1979 service separation examination states regarding the Veteran's history of treated disability in service, "Sinusitis, diagnosed as allergic rhinitis, seasonal, treated with Sudafed and Actifed, no comp[lications], no seq[uela]." 

Service treatment records include multiple records reflecting treatment at least between January 1978 and August 1979 for assessed perennial rhinitis, noted to be of a mixed type with vasomotor and allergic components. A September 1978 treatment reflected treatment for a sore throat of one day duration with sinus congestion; that condition was assessed as probable strep throat. Sinus x-rays obtained in August 1979 produced an impression of normal paranasal sinuses. 

The claims file reflects a substantial gap in records, with no records of pertinent treatment or examination post service prior to the period beginning in 2006. A confirmed diagnosis of sinusitis, as distinguished from rhinitis, is not reflected in this recent treatment or examination records. 

The VA examiner in June 2010 opined that the Veteran did not have sinusitis based on both clinical records and objective findings, despite the Veteran's assertions of sinus symptoms approximately monthly or more frequently. The June 2010 examiner accordingly did not diagnose sinusitis. 

The June 2010 examiner's finding of no sinusitis from clinical records is consistent with the Board's own review of records contained within the claims file, inclusive of years of VA treatment records from 2006 onward, which reflect, as already stated, no confirmed diagnosis of sinusitis, with none specifically based on findings distinguishing reported symptoms from those of allergic rhinitis. 

The Veteran's assertion of sinusitis may be reasonably interpreted as the Veteran's misconstruing his symptoms of disability. The clinical records reflect that the Veteran also suffers from not only chronic or recurrent allergic rhinitis, but also congestive heart failure (CHF), chronic obstructive pulmonary disease (COPD), shortness of breath, need of continuous oxygen, as well as sleep apnea. The Veteran, as a layperson, cannot be expected to be able to distinguish between symptoms of his diagnosed allergic rhinitis, any of these other respiratory disorders, and claimed sinusitis. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Veteran as layperson may lack specialized knowledge to distinguish between competing diagnoses). The Veteran's lack of such specialized knowledge to make the medical distinction between sinusitis and other respiratory-related disorders is evidenced in this case by his claiming service connection for both hay fever and allergic rhinitis as distinct disabilities, whereas the June 2010 examiner was careful to note that these two conditions were one and the same. 

Because the Board does not find that the Veteran is in this case competent to assert that he has or has had sinusitis, as opposed to symptoms which he merely attributed to sinusitis but which have been medically attributed to other conditions including allergic rhinitis, the Board finds the Veteran's assertions do not credibly support the presence of sinusitis. Espiritu; cf. Jandreau. 

While the Board notes ambiguity in service records between diagnoses of sinusitis and rhinitis, including the notation on the Veteran's September 1973 service separation examination that the Veteran has "sinusitis diagnosed as allergic rhinitis," the Board does not find that this ultimately serves to support the presence of sinusitis within the claim period, to support the claim based on current sinusitis. 

While the Veteran may or may not have had an interval of sinusitis in service, the June 2010 VA examiner ruled out the presence of sinusitis, and sinusitis is not reflected by any confirmed diagnosis within any record of treatment or examination proximate to the date of claim in November 2006, or from the date of claim up to the present time, notwithstanding the presence of ample treatment and examination records over this claim interval. Hence, the Board does not find credible medical evidence supporting the presence of current disability to support that element of the claim for service connection for sinusitis. 38 C.F.R. § 3.303. 

Because the Board finds the preponderance of competent and probative evidence of record against the Veteran having sinusitis, the evidence preponderates against the claim for service connection for sinusitis. 38 C.F.R. § 3.303.

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.


REMAND

The Veteran was afforded a VA examination for compensation purposes in June 2010 to addressed claimed respiratory disorders. The examiner noted service medical records documenting treatment for rhinitis on multiple occasions in service with in-service diagnosis of mixed perennial rhinitis. The June 2010 VA examiner also diagnosed chronic allergic rhinitis currently, including as supported by objective findings upon examination of pale and boggy turbinates bilaterally. However, this examiner failed to provide an opinion addressing etiology of current rhinitis, including no opinion relating current rhinitis to rhinitis treated in service. The examiner did, however, provide the opinion that the Veteran's claimed hay fever was the same diagnosis as the claimed chronic allergic rhinitis. 

Recent treatment records, including a May 2009 ear nose and throat (ENT) treatment, note that the Veteran is presently prescribed flunisolide nasal spray for allergies. This also supports the presence of allergic rhinitis. 

The AMC obtained an addendum medical opinion in August 2011 by an examiner other than the one who conducted the June 2010 examination, based on review of the claims file but without a further VA examination. This examiner afforded an opinion based on the finding that there was no record of diagnosed rhinitis, which finding was plainly contradicted by the June 2010 VA examination report. There is in fact no indication from the August 2011 opinion that that examiner reviewed the June 2010 examination report. 

The AMC accordingly obtained another addendum medical opinion in December 2011, by an examiner different from the June 2010 examiner and different from the August 2011 examiner, but again without a further examination of the Veteran. This examiner also purported to review the claims file, yet also failed to note the June 2010 examination or its findings, and failed to note treatment records diagnosing rhinitis, instead noting the negative findings of the August 2011 addendum opinion, and providing a corroborating opinion that there was no diagnosis of rhinitis. 

A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The above-noted actions by the AMC leave the Board with no choice but to seek development again, based on the failure of a single examiner both to recognize current findings and diagnoses of rhinitis and to provide an etiology opinion related to service including based on these findings and diagnoses. 

Similarly, while the above-noted August 2011 and December 2011physicians both opined that the Veteran's sleep apnea was unrelated to service, these opinions were deficient to failure to note relevant medical findings or to provide medical analysis considering any such findings. While the June 2010 examiner failed to provide an etiology opinion related to service, he did note that the Veteran's documented sleep apnea history included a VA electronic medical records of a sleep study in 1999 positive for central sleep apnea which also noted a history of diagnosis of sleep apnea in 1991. An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The opinions provided in August 2011 and December 2011 addressing sleep apnea are deficient for lack of any sufficient analysis, including none even noting these past medical findings. The claim for service connection for sleep apnea thus must also be returned for an adequate examination. 38 C.F.R. § 4.2; Barr. 

Accordingly, the case is REMANDED for the following action:

1. The RO should afford the Veteran the opportunity to submit additional evidence and argument in furtherance of his claims. 

2. The RO should also request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims that the Veteran has not previously identified. With any necessary authorization from the veteran, the RO should attempt to obtain and associate with the claims file any identified medical records that have not yet been obtained. If the RO is unsuccessful in obtaining any such records, it should inform the Veteran and his representative of this and ask them to provide a copy of additional medical records they may have which have not been previously been submitted. 

3. After completion of remand instructions 1 and 2, the RO should afford the Veteran a VA respiratory disorders examination by a physician with appropriate expertise to address the nature and etiology of the Veteran's claimed sleep apnea and allergic rhinitis. The claims folder must be made available to the examiner for review in conjunction with the examination. All necessary studies, tests, and evaluations should be performed and the results noted in the examination report. The examiner should answer the following:

a. The examiner is advised that this examination is necessary because a prior VA examiner in June 2010 failed to provide an etiology opinion for the Veteran's claimed allergic rhinitis and sleep apnea, and because subsequent opinions obtained in August 2011 and December 2011 were not based on examination and were not informed by the medical findings of the June 2010 VA examination or by the balance of the record as to current and past findings and diagnoses of allergic rhinitis and sleep apnea. 

b. The examiner should review the claims file, including in particular the Veteran's in-service records of treatment for rhinitis or related conditions, and post-service records of treatment and examination, inclusive of past tests and findings for sleep apnea and allergic rhinitis, and recent examination in June 2010. The examination report must indicate whether such review was accomplished.

c. For each current disorder of sleep apnea and rhinitis found, the examiner should then answer the following: is it at least as likely as not (50 percent or greater probability) that the disorder is caused by, aggravated by, or otherwise causally related to the Veteran's service from October 1975 to October 1979? 

d. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e. Any opinion provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.

4. Thereafter, the RO should readjudicate the remanded claims de novo. If any benefits sought are not granted to the Veteran's satisfaction, the veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


